MEMORANDUM DECISION
                                                                  Feb 26 2015, 9:21 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Ruth Johnson                                              Gregory F. Zoeller
Public Defender Agency                                    Attorney General of Indiana
Indianapolis, Indiana
                                                          Eric P. Babbs
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Stephen Schauf,                                          February 26, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A02-1406-CR-444
        v.                                               Appeal from the Marion Superior
                                                         Court
                                                         Cause No. 49F07-1312-CM-80479
State of Indiana,
Appellee-Plaintiff.                                      The Honorable David Cook, Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-444 |February 26, 2015   Page 1 of 5
                                             Case Summary
[1]   Stephen Schauf appeals his conviction for Class B misdemeanor battery. We

      affirm.


                                                     Issue
[2]   The sole issue before us is whether there is sufficient evidence to support

      Schauf’s conviction.


                                                     Facts
[3]   The evidence most favorable to the conviction is that on December 21, 2013,

      Joesette Dodson was renting a room at a home in Indianapolis and her

      daughter, Ashley Dodson, and grandchildren rented another room. Schauf also

      lived at the home. At about 3 a.m., Schauf came home and began baking in the

      home’s kitchen. Schauf was making noise with pots and pans that was

      disturbing Joesette and the two got into an argument. Eventually, Joesette

      went back to her room until about seven or eight in the morning. When

      Joesette woke up, her grandchildren were in the living room watching

      television, and Schauf was still baking in the kitchen without a shirt on.

      Joesette began arguing with Schauf again over the remote control to the

      television and about the way Schauf was dressed in front of young children. At

      some point, Joesette knocked a bowl of flour off the kitchen counter. Schauf

      then grabbed Joesette’s arm and pushed her up against a wall. Ashley

      witnessed the incident.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-444 |February 26, 2015   Page 2 of 5
[4]   Joesette called the police, and Officer Chris Gardner of the Indianapolis

      Metropolitan Police Department arrived on the scene. He took photographs of

      a slight laceration on Joesette’s arm. After speaking with Joesette, Schauf, and

      Ashley, Officer Gardner decided to arrest Schauf for battery.


[5]   The State charged Schauf with Class B misdemeanor battery. At Schauf’s

      bench trial Officer Gardner, without objection, related statements Ashley had

      made to him regarding the incident and testified that Ashley’s statements had

      convinced him to arrest Schauf for battery. At the conclusion of trial, the trial

      court stated, “the court is persuaded by the independent . . . witness, Ashley

      Dodson and more particularly . . . the . . . officer on the scene. Uh, that was

      Officer Gardner. Um, and gets considerable weight and credibility to his

      observations and testimony.” Tr. p. 57. The trial court then found Schauf

      guilty as charged and sentenced him accordingly. Schauf now appeals.


                                                  Analysis
[6]   When we review the sufficiency of the evidence supporting a conviction, we

      must examine only the probative evidence and reasonable inferences therefrom

      that support the conviction. Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012). We

      will neither assess witness credibility nor reweigh the evidence. Id. We will

      affirm a conviction unless no reasonable fact-finder could have found the

      elements of the crime proven beyond a reasonable doubt. Id. The evidence

      does not have to overcome every reasonable hypothesis of innocence, so long as




      Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-444 |February 26, 2015   Page 3 of 5
      an inference may reasonably be drawn from the evidence to support the

      conviction. Id.


[7]   In order to convict Schauf of Class B misdemeanor battery, the State was

      required to prove that he touched Joesette “in a rude, insolent, or angry manner

      . . . .” Ind. Code § 35-42-2-1(a) (2013). At trial, both Joesette and Ashley

      testified that Schauf grabbed Joesette’s arm and pushed her into a wall during

      an argument. Although Schauf denied having done so, we cannot reweigh the

      evidence or judge witness credibility on appeal. The testimony of Joesette and

      Ashley is sufficient to support Schauf’s conviction.


[8]   Schauf contends the trial court erred when it said that it gave “considerable

      weight and credibility” to Officer Gardner’s testimony, given that he did not

      personally observe the incident. Tr. p. 57. We first observe that no objection

      was made to Officer Gardner’s testimony relating Ashley’s statements to him,

      as well as his testimony that he found Ashley’s statements to be “condemning

      toward Mr. Schauf” and that they convinced him to arrest Schauf for battery.

      Id. at 38. There being no objection to this testimony, the trial court was not

      precluded from considering it in assessing Schauf’s guilt. See Marcum v. State,

      725 N.E.2d 852, 863 (Ind. 2000) (holding that even otherwise inadmissible

      evidence may be considered by a factfinder if there is no objection to its

      introduction).


[9]   Moreover, a trial court in a criminal bench trial is not required to make either

      findings of fact or conclusions thereon. Dozier v. State, 709 N.E.2d 27, 30 (Ind.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-444 |February 26, 2015   Page 4 of 5
       Ct. App. 1999). In reviewing the sufficiency of the evidence following a bench

       trial, “the focus of our inquiry is not upon the remarks the trial court makes in a

       bench trial after having reached the conclusion that a defendant is guilty.” Id.

       Instead, we focus solely upon “whether the evidence presented to the trial court

       as fact-finder was sufficient to sustain the conviction.” Id. Here, the trial

       court’s comments regarding Officer Gardner’s testimony are legally irrelevant.

       And, even if Officer Gardner’s testimony is completely disregarded, there is

       sufficient evidence to support Schauf’s conviction.


                                                 Conclusion
[10]   There is sufficient evidence to support Schauf’s conviction. We affirm.


[11]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1406-CR-444 |February 26, 2015   Page 5 of 5